

Exhibit 10.10
 
" E M P L O Y E E  C O P Y "
 

NOTICE OF GRANT OF STOCK Quantum Corporation OPTIONS AND GRANT ID: 94-2665054
AGREEMENT FOR 1650 Technology Dr, Suite 800 EMPLOYEES San Jose, CA 95110


[Name/Address of Optionee]
ID:
 
I. Notice of Grant.
 
Unless otherwise defined herein, the terms defined in the Plan are so defined in
this Notice of Grant and the Grant Agreement (attached as Part II) (together,
the “Agreement”).
 
       Non-Qualified Stock Option Grant Number:
 
       Date of Grant:
 
       Stock Option Plan:
1993 Plan
       Exercise Price Per Share:
       Total Price of Shares Granted:
       Total Number of Shares Granted:
       Vesting Commencement Date:
       Term/Expiration Date:
 
       Vesting Schedule: This option may be exercised, in whole or in part, in
accordance with the attached grant summary.

 
By accepting this option, you agree that this option is granted under and
governed by the terms and conditions of the Plan, the Agreement and the Exhibit
A for your country of residence (if any). In particular, you consent that
Quantum Corporation may use and transfer your personal information as described
in Section 9 of the Agreement. You acknowledge that you have received a copy of
the Plan and that you have reviewed and understood all provisions of the Plan,
the Agreement and any Exhibit A for your country of residence. You hereby agree
to accept as binding, conclusive and final all decisions or interpretations of
the Board on questions relating to the Plan and Agreement.
 
In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department, at Quantum Corporation, 1650 Technology Drive, Suite 800, San Jose,
CA 95110, or at such other address as the Company may hereafter designate in
writing.
 
II. Grant Agreement
 
    1. Grant of Option. The Board of Quantum Corporation (the “Company”) hereby
grants to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the "Optionee"), an option (the "Option") to purchase a number of
Shares, set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant, (the "Exercise Price"), subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.
 

--------------------------------------------------------------------------------

 

       This Option is not intended to qualify as an Incentive Stock Option and
is, therefore, a Nonstatutory Stock Option.
 
    2. Exercise of Option.
 
       (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Agreement. In the event of Optionee's
death, disability or other termination of Optionee's employment or consulting
relationship, the exercisability of the Option is governed by the applicable
provisions of the Plan and this Agreement.
 
       (b) Method of Exercise. This Option is exercisable by delivery of
instructions, which shall state the election to exercise the Option, the number
of Shares in respect of which the Option is being exercised (the "Exercised
Shares"), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. Exercise of this Option
shall be performed by any of the following, or a combination thereof, at the
election of the Optionee:
 

    (a)        online execution of exercise through Broker internet tool; or  
(b)   delivery of verbal instruction to broker customer service agent, together
with such information as the broker shall require to complete the transaction.

 
       The Option shall be deemed to be exercised upon receipt by the Company of
such fully executed exercise instructions accompanied by such aggregate Exercise
Price.
 
       No Shares shall be issued pursuant to the exercise of this Option unless
(i) a registration statement under the Securities Act of 1933 covering the
Shares is effective, and (ii) such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for tax purposes, the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
 
    3. Method of Payment. Payment of the aggregate Exercise Price and any
Tax-Related Items (as defined in Section 7 below) shall be by any of the
following, or a combination thereof, at the election of the Optionee:
 

       (a)        cash; or   (b)   check; or   (c)   delivery of properly
executed exercise instructions together with such other documentation as the
Board and the broker, if applicable, shall require to effect an exercise of the
Option and delivery to the Company of the sale proceeds required to pay the
Exercise Price.

 
    4. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee, only by the Optionee. The terms of
the Plan and this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.
 
    5. Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
 
    6. Termination Period. This Option may be exercised for three months after
termination of employment or consulting relationship, or such longer period as
may be determined by the Administrator or applicable upon death or disability of
Optionee as provided in the Plan, but in no event later than the term/expiration
date.
 
    7. Responsibility for Taxes. Regardless of any action the Company or
Optionee’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Optionee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Optionee is and remains his
or her responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate Optionee’s liability for Tax-Related Items.
 

--------------------------------------------------------------------------------

 

       Prior to exercise of this Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Optionee from his
or her wages or other cash compensation paid to Optionee by the Company and/or
the Employer or from proceeds of the sale of the Shares. Alternatively or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of Shares that Optionee acquires to meet the withholding obligation
for Tax-Related Items, and/or (2) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Optionee’s participation in the Plan or Optionee’s exercise of
this Option, as applicable, that cannot be satisfied by the means previously
described. The Company may refuse to honor the exercise of this Option and
refuse to deliver the Shares if Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
section.
 
    8. Nature of Grant. In accepting the grant of this Option, Optionee
acknowledges that:
 

     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in accordance with applicable laws and regulations, unless
otherwise provided in the Plan and this Agreement;       (b) the grant of this
Option is voluntary and occasional and does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options, even
if options have been granted repeatedly in the past;       (c) all decisions
with respect to future option grants, if any, will be at the sole discretion of
the Company;       (d) Optionee’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate Optionee’s employment relationship at any
time with or without cause;       (e) Optionee is voluntarily participating in
the Plan;       (f) this Option is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of Optionee’s employment
contract, if any;       (g) this Option is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;       (h) in the event that Optionee is not an employee of the
Company, this Option grant will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, this Option grant
will not be interpreted to form an employment contract with the Employer or any
Subsidiary or affiliate of the Company;       (i) the future value of the
underlying Shares is unknown and cannot be predicted with certainty;       (j)
if the underlying Shares do not increase in value, this Option will have no
value;


--------------------------------------------------------------------------------

 


     (k) if Optionee exercises this Option and obtains Shares, the value of
those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;       (l) the vesting of the Option granted under this
Agreement is earned only by continuing consultancy or employment by the Company
or the Employer, as applicable (not through the act of being hired, being
granted this Option or acquiring Shares hereunder);       (m) in consideration
of the grant of this Option, no claim or entitlement to compensation or damages
shall arise from termination of this Option or diminution in value of this
Option or Shares purchased through exercise of this Option resulting from
termination of Optionee’s employment by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and Optionee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement,
Optionee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and       (n) in the event of termination of Optionee’s
employment (whether or not in breach of local labor laws), Optionee’s right to
receive this Option and vest in this Option under the Plan, if any, will
terminate effective as of the date that Optionee is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of termination of employment
(whether or not in breach of local labor laws), Optionee’s right to exercise
this Option after termination of employment, if any, will be measured by the
date of termination of Optionee’s active employment and will not be extended by
any notice period mandated under local law; the Board of the Company shall have
the exclusive discretion to determine when Optionee is no longer actively
employed for purposes of this Option grant.

 
    9. Data Privacy. All of Optionee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Optionee’s participation in
the Plan. Optionee understands that he or she may contact the Company’s
international privacy officer if Optionee needs to update or correct any of the
information. The Company will transfer this information to, and store this
information in one or several of its U.S. offices. In addition, if necessary to
administer and manage Optionee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Optionee, or any other third parties or governmental agencies, as required or
permitted by law or the Safe Harbor framework established by the U.S. Department
of Commerce. In particular, without limitation, the Company has engaged eTrade
and any entity controlled by, controlling, or under common control with eTrade
(“eTrade’s affiliates”; and together with eTrade collectively “eTrade”) to
provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Optionee’s
information with eTrade’s affiliates. Except as provided in this Section or as
required or permitted by law or the Safe Harbor framework established by the
U.S. Department of Commerce, the Company will not disclose Optionee’s
information outside the Company without Optionee’s consent.
 
       Unless Optionee notifies Company within 30 days of the grant of the
Option, the Company may use and transfer Optionee’s personal information as
described in this Section 9, particularly as it concerns transfers to eTrade.
Optionee understands that participation in the Plan is entirely voluntary and
that his or her denial of consent does not have any adverse effects other than
exclusion from the Plan.
 
    10. Governing Law. This Option grant is governed by, and subject to, the
laws of the State of California.
 
       For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this grant or the Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara county, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.
 

--------------------------------------------------------------------------------

 

    11. Language. If Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
 
    12. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Option granted under the Plan or future
options that may be granted under the Plan by electronic means or to request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and, if
requested, to accept this Option or any future options granted under the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
    13. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
    14. Exhibit A. Notwithstanding any provision in this Agreement, this Option
shall be subject to the special conditions set forth in Exhibit A for Optionee’s
country, if any.
 
    15. Acknowledgments of Optionee. Optionee has reviewed the Plan, this
Agreement and any Exhibit A for Optionee’s country of residence in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, fully understands all provisions of the Plan, the
Agreement and any Exhibit A and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Plan, this Agreement and any Exhibit
A.
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
India
 
Quantum Corporation 1993 Long-Term Incentive Plan
Grant Agreement for Non-U.S. Employees
 
Exercise Restriction
Notwithstanding anything to the contrary in the Agreement, due to legal
restrictions in India, Optionee will not be permitted to pay the Exercise Price
by a same-day “sell-to-cover” exercise such that a certain number of Shares
subject to the exercised Option will be sold immediately upon exercise, the sale
proceeds remitted to the Company to cover the aggregate Exercise Price for the
purchased Shares and any Tax-Related Items, and the remaining Shares issued to
Optionee. The Company reserves the right to provide Optionee with this method of
payment depending on the development of local law.
 
Exchange Control Information
If Optionee remits funds out of India to purchase Shares, it is Optionee’s
responsibility to comply with applicable exchange control laws. Regardless of
what method of exercise is used to purchase Shares, Optionee must repatriate the
proceeds from the sale of Shares and any dividends received in relation to the
Shares to India within a reasonable time of receipt. Optionee must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the
Employer requests proof of repatriation.
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Switzerland
 
Quantum Corporation 1993 Long-Term Incentive Plan
Grant Agreement for Non-U.S. Employees
 
Tax Treatment/Method of Payment
In Switzerland, unlike in most other countries, employee stock options generally
are subject to income tax on the date of grant or vesting and not on the date of
exercise. Because taxation at grant or vesting is generally not favorable to
most employees, the Company has modified the terms of the Option in such a way
that the Option is, in all likelihood, subject to tax on the date of exercise,
not at grant or vesting, as follows:
 
Notwithstanding Section 3 of the Agreement, Optionee may exercise the Option
only by delivery of properly executed exercise instructions together with such
other documentation as the Board and the broker, if applicable, shall require to
effect the exercise of the Option and delivery to the Company of the sale
proceeds required to pay the Exercise Price. Optionee will not be permitted to
pay the Exercise Price in cash or by check.
 
Based on the fact that Optionee is limited to exercising the Option as described
above, the Company has obtained a tax ruling, according to which Optionee will
be taxed only at the time of exercise of the Option.
 
As a matter of company policy, the Company does not provide individual tax
advice. Optionee should consult his or her own tax adviser for specific
information concerning Optionee’s personal tax situation.
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
United Kingdom
 
Quantum Corporation 1993 Long-Term Incentive Plan
Grant Agreement for Non-U.S. Employees
 
Responsibility for Taxes
Notwithstanding Section 7 of the Agreement, Optionee agrees as follows:
 
Regardless of any action the Company or Optionee’s employer (the “Employer”)
takes with respect to any or all income tax, primary and secondary Class 1
National Insurance contributions, payroll tax or other tax-related withholding
(“Tax-Related Items”), Optionee acknowledges that the ultimate liability for all
Tax-Related Items legally due by Optionee is and remains his or her
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting,
exercise, assignment, release or cancellation of this Option, the subsequent
sale of Shares acquired pursuant to the exercise of this Option and the receipt
of any dividends; and (2) do not commit to structure the terms of the grant or
any aspect of this Option to reduce or eliminate Optionee’s liability for
Tax-Related Items.
 
As a condition of exercising this Option, Optionee agrees to pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding obligations of the Company and/or the Employer by the Due Date,
which is 90 days, or such other period as required under U.K. law, after the
grant, vesting, exercise, assignment, release or cancellation of this Option
(the “Chargeable Event”). In this regard, Optionee authorizes the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by
Optionee from Optionee’s wages or other cash compensation paid to Optionee by
the Company and/or the Employer or from proceeds of the sale of the Shares.
Alternatively, or in addition, if permissible under local law, the Company may
sell or arrange for the sale of Shares that Optionee acquires to meet the
withholding obligation for Tax-Related Items. Optionee shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold with respect to the Chargeable Event that cannot be
satisfied by the means previously described. If payment or withholding is not
made by the Due Date, Optionee agrees that the amount of any uncollected
Tax-Related Items shall constitute a loan owed by Optionee to the Employer,
effective on the Due Date. Optionee agrees that the loan will bear interest at
the then-current Inland Revenue Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable law or if Optionee fails
to comply with his or her obligations in connection with the Tax-Related Items
as described in this section, the Company may refuse to honor the exercise and
to deliver the Shares acquired under the Plan.
 
Joint Election
As a condition of exercising this Option, Optionee agrees to accept any
liability for secondary Class 1 National Insurance contributions which may be
payable by the Company or the Employer with respect to the Chargeable Event
(“Employer NICs”). Optionee further agrees that the Company or the Employer may
collect the Employer NICs by any of the means set out in the paragraph above.
Finally, Optionee agrees to execute a joint election with the Employer, and any
other consents or elections required to accomplish the above; if Optionee fails
to do so, this Option shall become null and void without liability to the
Company, the Employer and/or any Subsidiary and affiliate of the Company and
Optionee will not be permitted to exercise this Option.
 
Director Notification
If Optionee is a director or shadow director of a U.K. Subsidiary or affiliate
of the Company and the U.K. Subsidiary or affiliate is not wholly owned by the
Company, Optionee is subject to certain notification requirements under the
Companies Act. Specifically, Optionee must notify the U.K. Subsidiary or
affiliate in writing of Optionee’s interest in the Company and the number and
class of shares or rights to which the interest relates. Optionee must also
notify the U.K. Subsidiary or affiliate when the Optionee acquires Shares under
the Plan upon exercise of the Option or sells the Shares acquired. This
disclosure requirement also applies to any rights or Shares acquired by
Optionee’s spouse or children (under the age of 18).
 

--------------------------------------------------------------------------------